IN THE UNITED STATES COURT OF APPEALS

                       FOR THE FIFTH CIRCUIT



                             No. 96-40367

                           Summary Calendar


UNITED STATES OF AMERICA,
                                            Plaintiff-Appellee,

                                versus

VICTOR MANUEL DOMINGUEZ,
                                            Defendant-Appellant.




          Appeal from the United States District Court
               for the Southern District of Texas


                     (USDC No. L-95-CR-241-01)

                           December 3, 1996

Before HIGGINBOTHAM, WIENER, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Victor Manuel Dominguez appeals his conviction for possession

of marijuana with intent to distribute.       He rests his argument on

the Fourth Amendment and contends that the district court erred

when it decided not to suppress three bags of marijuana that police

discovered at his home.




     *
      Pursuant to Local Rule 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in Local Rule 47.5.4.
     Law enforcement officials received an anonymous tip that

Dominguez had stored marijuana in the attic of his residence. When

they arrived at his house, they found that Dominguez was not at

home.   The officers informed Dominguez’s wife that they had reason

to believe that marijuana was being stored in the house, and she

gave written consent for police officers to conduct “un registro

completo” — a complete search — of the structure.   When asked, she

informed them that the house did not have an attic.    The officers

quickly discovered, however, a two-foot by four-foot piece of

sheetrock covering part of the ceiling of an interior hallway and

held in place by a single screw.     They easily removed the screw,

detached the sheetrock, and retrieved nearly sixty kilograms of

marijuana from the crawl space between the ceiling and the roof.

In the face of this evidence, Dominguez pled guilty to one count of

possession with intent to distribute.

     Dominguez does not challenge the effectiveness of his wife’s

consent. His only argument is that the search of the space between

the ceiling and the roof fell outside of the scope of her consent.

After conducting a suppression hearing, the district court issued

an order upholding the legality of the search.

     We agree with the district court that the consent given by

Dominguez’s wife permitted the officers to search above the ceiling

by removing a single screw from the sheetrock panel.    We inquire:

“what would the typical reasonable person have understood by the

exchange between the officer[s] and [Ms. Dominguez]?”    Florida v.

                                 2
Jimeno, 500 U.S. 248, 251 (1991).      This question would be more

difficult if the officers had needed to resort to “structural

dismantling” in order to gain access to the area above the ceiling.

See United States v. Ibarra, 965 F.2d 1354, 1355 (5th Cir. 1992)

(en banc) (affirming by an evenly divided court the suppression of

evidence obtained by taking a sledgehammer to boards that had been

used to seal off the entrance to an attic).   But there was nothing

destructive about the officers’ efforts.   There was no more reason

to think that Ms. Dominguez would object to removing the sheetrock

panel than to think that she would object to looking behind a piece

of furniture.   And the officers did not have a duty to conduct

their search in plain view of Ms. Dominguez so that she could

narrow her consent as the officers proceeded through the house.

United States v. Rich, 992 F.2d 502, 507 (5th Cir.), cert. denied,

510 U.S. 933 (1993).   Ms. Dominguez understood English, and one of

the officers spoke Spanish; Ms. Dominguez could have withdrawn or

limited her consent at any time.

     Consequently, a reasonable on-looker would have understood her

consent to a complete search to include a search of the area above

the ceiling so long as the officers did not cause property damage

in conducting their search.   See also United States v. Flores, 63

F.3d 1342, 1362 (5th Cir. 1995) (holding that consent to search a

vehicle included consent to unscrewing two screws in order to

remove vent panels), cert. denied, 117 S. Ct. 87 (1996); United

States v. Saadeh, 61 F.3d 510, 518 (7th Cir.) (holding that consent

                                   3
to search the general premises included consent to search inside of

a locked tool box and a desk drawer), cert. denied, 116 S. Ct. 521

(1995).

     AFFIRMED.




                                4